DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-10-2022 has been entered.
 
	1.  A new rejection is found below which addresses the claim amendments.

2.  Various dependent claims have been identified as being allowable if they are amended into their respective independent claim.

3.  The applicant can call the examiner should they wish to discuss.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 12-13, 23-24, 30, 33-35 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh US 2016/0366644 (From IDS) and further in view of {Sayana et al. US 2010/0238984 or Shanmugam US 2017/0078088 or Han et al. 2015/0078348} and Park et al. US 2015/0098401 and {Zalewski et al. US 9,888,337 or Bradley US 2015/0071150}
As per claim 1, Ghosh et al. US 2016/0366644 teaches a method of wireless communication performed by a newtork entity (Figure 1 shows Master Station/BTS and various other devices to include IOT Devices which are mobile devices),
[0012] Fig. 1 illustrates a WLAN 100 in accordance with some embodiments. The WLAN may comprise a basis service set (BSS) 100 that may include a master station 102, which may be an AP, a plurality of high-efficiency wireless (HEW) (e.g., IEEE 802.11ax) STAs 104, a plurality of legacy (e.g., IEEE 802.11n/ac) devices 106, a plurality of IoD devices 108 (e.g., IEEE 802.11ax), and a sensor hub 110.
comprising: 
generating a wakeup signal for at least one user equipment (UE) of a UE group (First portion and Second portion shown in Magic Packet, Figure 2 and also see Figure 3 showing WAKE UP PREAMBLE), 
 [0034] The second portion 211 may be a portion that includes an indication for a specific IoT device 108 or a group of IoT devices 108. For example, the second portion 211 may be a STA/AP dedicated wake up preamble 312 as disclosed in conjunction with FIG 3. The magic packets 210 may be the same as or similar to magic packets 300, 400, 500 as described in conjunction with FIGS. 3-5. The magic packets 210 may be transmitted on a sub-channel that may be smaller than a channel bandwidth used by HEW STAs 104. For example, the sub-channel may be 2 MHz or 2.03 MHz. The second portion 211 may be a media access control (MAC) portion where the IoT STA 108 may have to wake-up portions of the IoT STA 108 so that the IoT STA 108 can decode a MAC portion of the magic packet 210.
[0037] The IoT STAs 206 may receive the first portion 209.1 of the magic packet 210.1 that includes a common wake up PHY synchronization 310. The IoT STAs 206, as illustrated in FIG. 2, determine that the first portion of the magic packet for STA 1 210 indicates that the IoT STAs 206 should decode additional portions of the magic packet 210.1. Both IoT STAs 206 may wake-up from the shallow sleep to decode more of the magic packet 210.1. The magic packet 210.1 may include a second portion 211.1 that may be a STA/AP dedicated wake up preamble 312.

wherein at least one of 
a) a portion* of a UE group identifier associated with the UE group, or  
b) a portion of a cell identity associated with the UE group, is identified by a preamble of the wakeup signal; and 
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up identifier 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
transmitting the wakeup signal to the at least one UE (All cited passages above and figures show that Ghosh transmits the wakeup signal to the UE(s)):
Apparatuses, computer readable media, and methods for waking up Internet of Things (IoT) devices in a high-efficiency wireless local-area network are disclosed. The apparatus of a high-efficiency wireless local-area network (HEW) device may include processing circuitry and transceiver circuitry configured to generate a packet for one or more stations comprising one or more sub-channels. Each sub-channel may include a common wake up physical synchronization in a physical layer and a station dedicated wake up preamble in a media access control (MAC) layer. The station dedicated wake up preamble may include a wake-up identifier for a corresponding station of the one or more stations. The processing circuitry and transceiver circuitry may be further configured to transmit the packet to the one or more stations in accordance with orthogonal frequency division multiple access (OFDMA).    [Abstract]
NOTE:  The word “portion” is interpreted as being an entire portion of a UE group identifier - as based on claim 2 which states this fact.   Thusly, a “portion” is interpreted as being an entire UE group identifier OR an entire cell identity based on the claims.   To claim only a portion, that would also require the cancellation of claim 2, 13 and 24);
And within a narrowband (Ghosh teaches Para#34 below, in certain situations, the sending of a wake-up/magic packet over a sub-channel whose bandwidth is smaller than a normal channel’s bandwidth, which reads on the limitation.  NOTE that the claim does not empirically define what a “narrowband” can/can’t be.   The applicant’s specification puts forth myriad possibilities, to include at least NB SSS (NSSS), NB PSS (NPSS), NB ref signal (NRS), NB PDCCH, NB PDSCH, etc. but the examiner uses a broader interpretation as seen above):  
[0034] The second portion 211 may be a portion that includes an indication for a specific IoT device 108 or a group of IoT devices 108. For example, the second portion 211 may be a STA/AP dedicated wake up preamble 312 as disclosed in conjunction with FIG. 3. The magic packets 210 may be the same as or similar to magic packets 300, 400, 500 as described in conjunction with FIGS. 3-5. The magic packets 210 may be transmitted on a sub-channel that may be smaller than a channel bandwidth used by HEW STAs 104.
but is silent on 
wherein a scrambling sequence of the preamble is based, at least in part, on a system frame number (SFN) and one or more of the portion of the UE group identifier or the portion of the cell identity;
wherein a cyclic shift of the preamble identifies the portion of the UE group identifier, and    
wherein the wakeup signal is composed of a sequence that is repeated over multiple resource blocks within a narrowband   
The examiner puts forth Sayana OR Shanmugam OR Han who all teach the concept of a scrambling code/sequence being based on a SFN and at least a portion of the Cell Identity, which would be used to scramble ANY PORTTIONS of the data being transmitted, ie. to include the preamble of the wake-up signal, other downlink data, etc.:
a. Shanmugam US 2017/0078088 teaches a scrambling code generator using SFN and Cell ID to base the scrambling code on:
[0008] FIG. 2 illustrates a typical scrambling code generator 202 with an output of the scrambling generator is XORed (exclusive ORed) along with the data that needs to be transmitted for randomization. The typical scrambling code generator 202 receives protocol inputs and generates a scrambling code from the protocol inputs for randomization. The protocol inputs are as described in the wireless communication standard specifications, which may vary for each type of channel. For example, in the long term evolution system, the protocol inputs may be a System/Radio Frame Number, a Sub-frame Number, a Radio Network Temporary Identified (RNTI), etc. The wideband code division multiple access (WCDMA) and long term evolution (LTE) may use scrambling codes. The scrambling code generator 202 receives the protocol inputs such as a physical cell ID, a system frame number, and the like to generate a seed. The seed is used to initialize a seed state to generate a scrambling code. The scrambling code is XORed (exclusive ORed) with data that needs to be transmitted to randomize transmitted bits. The data that is transmitter may be specified in the specification of the wideband code division multiple access (WCDMA) and the long term evolution (LTE) system. The scrambling code generator 202 ensures that both a transmitter and a receiver are aligned to use the same inputs to generate the same scrambling code for transmission and reception. The XOR (exclusive OR) operation is reversible. For example, the receiver may recover the data bits from the received scrambling code. The wireless communication system may employ the scrambling code to randomize the transmitted bits at the physical layer.
b. Sayana et al. US 2010/0238984 teaches the scrambling sequence being generated from the SFN and Cell ID:
[0051] In addition, scrambling or element-wise multiplication by a pre-defined pseudo random sequence or scrambling sequence may be applied to feedback coefficients before linear transformation, to reduce the impact of correlations between feedback coefficients on the dynamic range of the transformed values. The scrambling sequence may be a real or complex scrambling sequence and may be generated from well-know sequences in the art such as Gold sequences, Zadoff-Chu sequences, Generalized Chirp like (GCL) sequences, Frank sequences, PSK sequences, and modifications to such sequences such as truncation or cyclic extension etc. The scrambling sequence may vary or hop between a set of scrambling sequences  from one time instance to another time instance such as between SC-FDMA symbols, between slots of a subframe, between subframes, etc. The hopping of the scrambling sequence may be based on a combination of one or more of Physical Cell-ID (PCID), symbol number, slot number, subframe number, system frame number, UE Radio Network Temporary Identifier (RNTI), etc. 
c. Han et al. 2015/0078348 teaches a scrambling code being generated based on Cell ID and SFN:
[0041] In one configuration, the eNB can apply the enhanced scrambling code on top of an existing cell-specific scrambling code. In other words, the enhanced scrambling code is applied in addition to the existing scrambling code. The existing scrambling code can provide a function of 2-bit least significant bit (LSB) detection of the system frame number (SFN). The enhanced scrambling code that is applied on top of the existing scrambling code can provide interference randomization for the repetitions of mPBCH content. A scrambling sequence for initialization of the enhanced scrambling code can be based on a function of the physical cell ID, slot number, subframe number, SFN and/or the index related to the repetition block (i.e., the slots in the radio frame). In other words, the physical cell ID, slot number, subframe number, SFN and/or the index can be used to initialize the enhanced scrambling code. In one example, the initialization of the scrambling sequence can be a function of the physical cell ID, a function of the slot number, a function of the subframe number, a function of the SFN, or a function of the index related to the repetition block. If the scrambling sequence is a function of a repetition block index (e.g., n_rep), n_sf can be replaced with n_rep in the equations below.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein a scrambling sequence of the preamble is based, at least in part, on a system frame number (SFN) and one or more of the portion of the UE group identifier or the portion of the cell identity, to provide the ability to use scrambling codes/sequences in transmission of data which is well known in cellular communications (and provides at least noise/interference reduction).
With regard to “.. wherein a cyclic shift of the preamble identifies the portion of the UE group identifier..‘’, Park et al. US 2015/0098401 teaches that the UE Group Identifier can be transferred/transmitted implicitly via cyclic shift information (and note that at least Ghosh and {Sayana or Shanmugam or Han teach using a UE Group Identifier):
 [0071] For example, the UE group identifier I.sub.UE.sub.--.sub.groupID may be implicitly or explicitly transferred. For example, the UE group identifier I.sub.UE.sub.--.sub.groupID may be transferred implicitly through an index of a CCE forming a PDCCH (or E-PDCCH), or an RB index, or an REG index. Alternatively, the UE group identifier I.sub.UE.sub.--.sub.groupID may be transferred implicitly through cyclic shift information for a DM-RS or modulation and coding scheme information. Alternatively, the UE group identifier I.sub.UE.sub.--.sub.groupID may be explicitly transferred through a PDCCH (or E-PDCCH).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that where a cyclic shift of the preamble identifies the portion of the UE group identifier, to provide the ability to implicitly transfer via cyclic shift information the UE Group Identifier.
With regard to “..wherein the wakeup signal is composed of a sequence that is repeated over multiple resource blocks within a narrowband..”, 
Either Zalewski or Bradley teach repeated sending of a wake up signal:
	i. Zalewski et al. US 9,888,337 teaches a wakeup signal is sent in a long repeating pulse train so that it is detected:
 (129) In one embodiment, a WCC device can use various networks of nodes to enable routing through intermediary nodes or always-on-devices. For example, a WCC may be coupled to control a remote device through direct communication, through relayed communication using a phone, or through a server. A sleeping device may periodically wake up using a watchdog timer to check status of wireless wake-up signals. The frequency and duration of the wake-up period of any device depends on several factors, including whether the device under control is operating under dedicated power supply or a battery. Often when a wake-up signal is sent to a sleeping device, the wake up signal is burst in a long repeat pulse train to ensure that the signal is detected during the period in which a watchdog timer is alert.   (C21, L49-63)
ii. Bradley US 2015/0071150 also teaches that a wakeup message can be repeated over a period of time which would inherently be repeated over multiple resource blocks:
 [0047] While the timing diagram shown in FIG. 6 shows a successful sniff occurring towards the end of the wake-up transmission, which consists of repeated wake-up messages, it is also possible that the wake-up sniff may occur soon after the commencement of the instigator transmission or anywhere during the wake-up transmission. In cases in which the sniff occurs shortly after the transmission begins, the wake-up system will have to wait until the transmission completes before sending a wake-up response, in the event that a single channel is utilized bi-directionally. This may cost power in the wake-up system if the circuits remain powered waiting for the end of the instigator transmission.
[0051] The power savings embodiments are useful for mode A and any other mode wherein the duration of the wake-up transmission, which consists of repeated wake-up messages, is relatively long in relation to duration of each wake-up message.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that where the wakeup signal is composed of a sequence that is repeated over multiple resource blocks, to provide the ability to ensure that the wakeup signal is actually received.
Examiner’s Note:  As stated in the Advisory (4/29/2022), Kim et. al US 2015/0043672, Hong et al. US 2015/0071153 and Kim et al. US 2016/0198240 are pertinent but not cited as well and were shown by the examiner to teach only scrambling the preamble signal.

As per claims 2, 13, 24 and 31, the The combo teaches claim 1/12/23/30, wherein at least one of 
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up identifier 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
Furthermore, Sayana/Shanmugan/Han all teach using part/all of the SFN and cell identity to scramble any data transmitted, which inherently includes the wake-up signal, preamble of the wake-up signal, other downlink data, etc..    

As per claim 12, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches a a network entityfor wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method steps (See Figures 1-6 showing the base station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps).
See also Sayana or Shanmugam or Han AND Park and  {Zalewski et al. US 9,888,337 or Bradley US 2015/0071150}.

As per claim 23, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a network entity, cause the one or more processors to perform the process/method steps (Again see Figure 1 showing the Base Station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps and Figure 6 showing the circuitry/processor(s) and memory).
See also Sayana or Shanmugam or Han.


As per claim 30, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches an apparatus comprising:
 means for* generating a wakeup signal for at least one user equipment (UE) of a UE group, and means for transmitting the wakeup signal to the at least one UE (Again see Figure 1 showing the Base Station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps and Figure 6 showing the circuitry/processor(s), memory and transceiver).
*35 USC 112 f/6th rejection overcome by applicant’s previous comments.
See also Sayana or Shanmugam or Han AND Park and  {Zalewski et al. US 9,888,337 or Bradley US 2015/0071150}.



As per claim 33, the combo teaches claim 12, wherein the network entity is a base station, and wherein the SFN is an SFN of the base station (See at least Sayana OR Shanmugam OR Han who all teach a base station and the SFN is from said base station).


As per claims 34 and 38, the combo teaches claim 12/1, wherein the scrambling sequence of the preamble is based, at least in part, on the SFN and the portion of the UE group identifier (See Shanmugam or Sayana or Han below who teach the the scrambling code/sequence being based on at least the SFN and UE Group Identifier): 
a. Shanmugam US 2017/0078088 teaches a scrambling code generator using SFN and Cell ID to base the scrambling code on:
[0008] FIG. 2 illustrates a typical scrambling code generator 202 with an output of the scrambling generator is XORed (exclusive ORed) along with the data that needs to be transmitted for randomization. The typical scrambling code generator 202 receives protocol inputs and generates a scrambling code from the protocol inputs for randomization. The protocol inputs are as described in the wireless communication standard specifications, which may vary for each type of channel. For example, in the long term evolution system, the protocol inputs may be a System/Radio Frame Number, a Sub-frame Number, a Radio Network Temporary Identified (RNTI), etc. The wideband code division multiple access (WCDMA) and long term evolution (LTE) may use scrambling codes. The scrambling code generator 202 receives the protocol inputs such as a physical cell ID, a system frame number, and the like to generate a seed
b. Sayana et al. US 2010/0238984 teaches the scrambling sequence being generated from the SFN and Cell ID:
[0051] In addition, scrambling or element-wise multiplication by a pre-defined pseudo random sequence or scrambling sequence may be applied to feedback coefficients before linear transformation, to reduce the impact of correlations between feedback coefficients on the dynamic range of the transformed values. The scrambling sequence may be a real or complex scrambling sequence and may be generated from well-know sequences in the art such as Gold sequences, Zadoff-Chu sequences, Generalized Chirp like (GCL) sequences, Frank sequences, PSK sequences, and modifications to such sequences such as truncation or cyclic extension etc. The scrambling sequence may vary or hop between a set of scrambling sequences  from one time instance to another time instance such as between SC-FDMA symbols, between slots of a subframe, between subframes, etc. The hopping of the scrambling sequence may be based on a combination of one or more of Physical Cell-ID (PCID), symbol number, slot number, subframe number, system frame number, UE Radio Network Temporary Identifier (RNTI), etc. 
c. Han et al. 2015/0078348 teaches a scrambling code being generated based on Cell ID and SFN:
[0041] In one configuration, the eNB can apply the enhanced scrambling code on top of an existing cell-specific scrambling code. In other words, the enhanced scrambling code is applied in addition to the existing scrambling code. The existing scrambling code can provide a function of 2-bit least significant bit (LSB) detection of the system frame number (SFN). The enhanced scrambling code that is applied on top of the existing scrambling code can provide interference randomization for the repetitions of mPBCH content. A scrambling sequence for initialization of the enhanced scrambling code can be based on a function of the physical cell ID, slot number, subframe number, SFN and/or the index related to the repetition block (i.e., the slots in the radio frame). In other words, the physical cell ID, slot number, subframe number, SFN and/or the index can be used to initialize the enhanced scrambling code. In one example, the initialization of the scrambling sequence can be a function of the physical cell ID, a function of the slot number, a function of the subframe number, a function of the SFN, or a function of the index related to the repetition block. If the scrambling sequence is a function of a repetition block index (e.g., n_rep), n_sf can be replaced with n_rep in the equations below.


As per claims 35 and 39, the combo teaches claim 12/1, wherein the wakeup signal is detected based on an operating condition of the at least one UE (Ghosh teaches a wake-up process where the BTS inherently understands that the UE is sleeping and must send a Wake-up/Magic packet to wake it up):
[0032] FIG. 2 illustrates a method 200 for waking up Internet of Things (IoTs) devices in accordance with some embodiments.
[0033] The magic packet 210 may include a first portion 209 and a second portion 211. The first portion 209 may be a portion that includes a physical layer indication to the IoT devices 108. For example, the first portion 209 may be a common wake up PHY synchronization 310 that when decoded by the IoT device 108 indicates that the IoT device 108 should continue to decode the magic packet 210. The first portion 209 may provide timing synchronization. The IoT device 108 may partially wake-up after receiving the first portion 209 so that it can decode the second portion 211 which may be a MAC portion of the magic packet 210.
[0034] The second portion 211 may be a portion that includes an indication for a specific IoT device 108 or a group of IoT devices 108. For example, the second portion 211 may be a STA/AP dedicated wake up preamble 312 as disclosed in conjunction with FIG. 3. The magic packets 210 may be the same as or similar to magic packets 300, 400, 500 as described in conjunction with FIGS. 3-5. The magic packets 210 may be transmitted on a sub-channel that may be smaller than a channel bandwidth used by HEW STAs 104. For example, the sub-channel may be 2 MHz or 2.03 MHz. The second portion 211 may be a media access control (MAC) portion where the IoT STA 108 may have to wake-up portions of the IoT STA 108 so that the IoT STA 108 can decode a MAC portion of the magic packet 210.
	Thusly, as seen above, Ghosh’s design/Access Point understands an operating condition of the UE since it FIRST sends a wake-up/Magic packet (based on that operating condition).  If the UE is active, then there is no need to send a wake-up/Magic packet. So Ghosh a) understands the operating condition of the UE and b) sends the appropriate signal (ie. a wake-up signal if UE is sleeping).


Claims 3, 14, 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han} and further in view of Gilhousen et al. US 5,280,472.
As per claims 3, 14, 25 and 32, The combo teaches claim 1/12/22/30, but is silent on wherein the preamble is encoded using a sequence with a length corresponding to two or more symbols.  
This claim is vague and the concept being put forth is difficult to determine.  Note that Ghosh teaches that the wake-up signal can be more than one symbol, ie. encoded as (or using) a sequence of symbol(s), ie. it could be a one-bit/symbol preamble OR it could be two/more bits/symbols.  Below, Ghosh teaches it may be a training sequence, which is two or more symbols/bits:
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up identifier 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
If the applicant meant that the encoding modified the actual bits into another bit stream, Gilhousen teaches encoding where one data bit is encoded into two data bits/symbols, which is another intepretation:
Gilhousen et al. US 5,280,472 teaches encoding a signal/data where each information bit is encoded as two bits/symbols, which reads on the limitation:
(87) In the exemplary embodiment for the cell-to-mobile link, the sync, paging and voice channels as mentioned previously use convolutional encoding of a constraint length K=9 and code rate r=1/2, that is, two encoded symbols are produced and transmitted for every information bit to be transmitted.   (C22, L52-57)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the preamble is encoded using a sequence with a length corresponding to two or more symbols, to provide various coding/encoding that can add error correction/detection for optimal data transmission.
	EXAMINER’s NOTE: A clarifying amendment would be helpful in putting forth exactly what the applicant intended regarding the encoding process above.


Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sayana et al. US 2010/0238984 or Shanmugam US 2017/0078088 or Han et al. 2015/0078348}/{Zalewski et al. US 9,888,337 or Bradley US 2015/0071150} and further in view of Tsai et al. US 2012/0177006.
As per claim 37, the combo teaches claim 1, but is silent on wherein the network entity is a base station, and wherein the SFN is a SFN of the base station. 
Essentially, the prior art applied does not provide any detail as to how/where the SFN is obtained or generated, only that it is used in the process.
At least Tsai et al. US 2012/0177006 teaches that a device obtains* the SFN of a cell and then uses that SFN for/during communications (as shown in Figure 2, #216 thru #220):
[0023] In step 216, UE201 obtains the system frame number (SFN) of the target cell based on the frame boundary and timing information acquired from the DL synchronization procedure. 
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the network entity is a base station, and wherein the SFN is a SFN of the base station, to provide the ability to the UE to receive/determine the SFN of the base station for typical communications (ie. a UE optimally understands the SFN for each BTS/AP).
	*NOTE that the claim does not define what “obtains” means – there can be many different ways to obtain an SFN, ie. it is sent, it must be calculated/derived based on various parameters, etc..
Allowable Subject Matter
Claims 4-5, 7, 9-10, 15-16, 18, 20-21, 26, 28 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414